108 F.3d 1390
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Loren W. ZEPHIER, Petitioner,v.DEPARTMENT OF HEALTH AND HUMAN SERVICES, Respondent.
No. 97-3027.
United States Court of Appeals, Federal Circuit.
Dec. 23, 1996.
ORDER

1
Upon consideration of Loren W. Zephier's unopposed motion for reconsideration of this court's November 14, 1996 order dismissing his petition for review for failure to prosecute,

IT IS ORDERED THAT:

2
Zephier's motion for reinstatement is granted, the November 14, 1996 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.